Case: 17-40990      Document: 00514521059         Page: 1    Date Filed: 06/20/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                    No. 17-40990                             FILED
                                 Conference Calendar                     June 20, 2018
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

v.

GUILLERMO CONCEPCION BOTELLO-RODRIGUEZ,

                                                 Defendant–Appellant.


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:17-CR-308-1


Before SOUTHWICK, WILLETT, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Guillermo
Concepcion Botello-Rodriguez has moved for leave to withdraw and has filed a
brief in accordance with Anders v. California, 386 U.S. 738 (1967), and United
States v. Flores, 632 F.3d 229 (5th Cir. 2011). Botello-Rodriguez has not filed a
response. We have reviewed counsel’s brief and the relevant portions of the
record reflected therein. We concur with counsel’s assessment that the appeal


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40990   Document: 00514521059    Page: 2   Date Filed: 06/20/2018


                               No. 17-40990

presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                    2